Citation Nr: 0607183	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-08 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for beriberi.

2.  Entitlement to service connection for a kidney condition.

3.  Entitlement to service connection for asthma, claimed as 
a condition manifested by difficulty breathing.

4.  Entitlement to service connection for a condition 
manifested by numbness of the upper extremities.

5.  Entitlement to service connection for amebic dysentery, 
claimed as a condition manifested by loss of appetite.

6.  Entitlement to service connection for a heart condition, 
claimed as a condition manifested by easy fatigability.

7.  Entitlement to service connection for osteoarthritis of 
the lumbar spine.

8.  Entitlement to service connection for rheumatoid 
arthritis.

9.  Entitlement to service connection for bronchitis, claimed 
as a condition manifested by a cough.

10.  Entitlement to service connection for pneumonia, claimed 
as pulmonary disease.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served in the Recognized Guerrillas from January 
18, 1943 to July 27, 1945, and in the regular Philippine Army 
from July 28, 1945 to March 19, 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manilla, the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the evidence and finds that further 
development is required prior to the completion of appellate 
action.  

The veteran advised the RO of records of treatment received 
for his claimed conditions.  While the veteran submitted some 
records of private medical treatment he received at the 
regional hospital, he did not submit records from the clinic 
he indicated had provided outpatient treatment.  A statement 
from the physician notes that the veteran has been treated 
there since at least 1988.  The Board finds that the RO 
should make an attempt to obtain these records.  

Evidence of record shows complaints of and treatment for the 
claimed disabilities, which the veteran contend began during 
or subsequent to service.  However, the veteran was not 
accorded a VA examination.  Under the Veterans Claims 
Assistance Act of 2000, VA must provide a medical examination 
and/or obtain a medical opinion where it is determined that 
such is necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).

Finally, the Board observes that the veteran notified the RO 
in a January 2003 statement that he wished to appoint 
Disabled American Veterans as his representative.  The RO has 
not provided the veteran with a VA Form 21-22, "Appointment 
of Veterans Service Organization as Claimant's 
Representative," to fully execute.  The matter of the 
veteran's representation must be clarified prior to 
proceeding with his claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the veteran 
with the appropriate forms to execute 
appointment of his chosen representative.

2.  The AMC/RO should obtain any and all 
records of treatment accorded the veteran 
at Bacal's Clinic in Cagayan de Oro City, 
and by Megdonio D. Bacal, MD, of Cagayan 
de Oro City.  

3.  The RO/AMC should make arrangements 
for the veteran to be afforded an 
examination to determine the nature, 
extent, and etiology of his claimed 
disabilities.  The claims folder, 
including all newly obtained evidence and 
a copy of this Remand, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history, 
including the onset and course of the 
claimed disabilities; describe any current 
symptoms and manifestations attributed to 
the claimed disabilities; and provide 
diagnoses for any and all pathology.  The 
examiner(s) is(are) asked to provide the 
following opinion(s) concerning all 
diagnosed disabilities:

Is it very likely, as likely as not, 
or highly unlikely that any 
manifested disabilities had their 
onset during the veteran's active 
service, or is the result of his 
active service or any incident 
thereof?

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC should 
re-adjudicate the veteran's claims for 
service connection.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to appear for scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


